                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 SEAN ELGERT,

                         Plaintiff,
                                                               CIVIL ACTION
        v.                                                     NO. 17-1985

 SIEMENS INDUSTRY, INC., et al.,

                         Defendants.


                                           ORDER

       AND NOW, this 20th day of March 2019, upon consideration of Defendants’ Motion to

Preclude Plaintiff’s Expert Thomas Cocchiola From Offering Any Warning, Safety

Communication and Alternative Design Opinions at Trial (Doc. No. 29), Plaintiff’s Response

(Doc. No. 31), Defendants’ Reply in Support of their Motion (Doc. No. 34), the arguments of

counsel at a hearing held on September 11, 2018, and for the reasons stated in the Opinion of the

Court issued on this day, it is ORDERED that Defendants’ Motion (Doc. No. 29) is DENIED.



                                                    BY THE COURT:



                                                    /s/ Joel H. Slomsky
                                                    JOEL H. SLOMSKY, J.
